Citation Nr: 0840554	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  05-26 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an undiagnosed illness 
manifested by headaches, chronic fatigue, and mood swings.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, [redacted]


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from March 1987 to March 
2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in October 2004, a 
statement of the case was issued in July 2005, and a 
substantive appeal was received in August 2005.   

The veteran presented testimony at a Board hearing in June 
2008.  A transcript of the hearing is associated with the 
veteran's claims folder.  At the hearing, the veteran's 
testimony regarding disability due to undiagnosed illness 
focused on headaches, fatigue, and mood swings.  

The veteran also testified that he suffers from hypertension 
and erectile dysfunction, which he believes may be related to 
service.  These matters are hereby referred to the RO for 
development and adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's appeal centers around service in the Southwest 
Theater of Operations during the Persian Gulf War.  In this 
regard, the Board believes that the veteran's service 
personnel records should be obtained.  

Additionally, the Board notes that the veteran sought service 
connection for multiple disabilities, and he underwent 
numerous VA examinations.  However, it does not appear that 
the symptoms at issue were addressed by the examiners.  In 
order to fully assist the veteran, the Board believes further 
development of the medical evidence is necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain the veteran's 
service personnel records and associate 
them with the claims file.

2.  The veteran should be afforded VA 
examination(s) to determine the nature, 
extent and appropriate diagnosis (if any) 
of the claimed headaches, fatigue and 
mood swings, and to offer an opinion as 
to whether these disorders are related to 
his active military service.  The claims 
file must be made available to the 
examiner for review in connection with 
the examination.  The medical diagnoses 
for any; current disabilities manifested 
by headaches, fatigue, and/or mood swings 
should be clearly reported by the 
appropriate examiner.  As to any current 
disabilities manifested by headaches, 
fatigue, and/or mood swings found on 
examination, the appropriate examiner 
should offer an opinion as to whether 
such disorder was manifested during the 
veteran's active duty service. 

If signs or symptoms of the claimed 
disorders are observed, but such signs or 
symptoms cannot be attributed to a known 
medical diagnosis, the appropriate 
examiner should so state.

3.  Thereafter, the RO should review the 
expanded record and adjudicate the issue 
on appeal. If the benefits sought on 
appeal are not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto. Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




